An unpub|isl ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

WAYNE A. PEDERSON, No. 65830
Petitioner,

 

vs. z 
THE SECOND JUDICIAL DISTRICT F § L E 
COURT OF THE STATE OF NEVADA, JuL 3 1 zm¢}
IN AND FOR THE COUNTY OF
WASHOE; AND THE HONORABLE G,_E',§,“" ,'= 
PATRICK FLANAGAN, DISTRICT
JUDGE,

Respondents,

and

MARK CHRISTOPHER, AN
INDIVIDUAL; AND JESSE B. KALTER,
AN INDIVIDUAL,

Real Parties in Interest.

l
DEPUTY CLERK

ORDER DISMISSING PETITION FOR WRIT OF MANDI\¢IA US

On July 22, 2014, counsel-for petitioner filed a withdrawal of
petition, which we construe as a motion, seeking to voluntarily withdraw
the petition for a writ of mandamus, indicating that the parties have
reached a settlement of the underlying district court case. Having
consideredithe motion, we grant it and dismiss this petition The parties

shall bear their own costs and attorney fees. NRAP 42(b).
lt is so oRDERED. l

 

.C.J.

cc: Hon. Patrick Flanagan, District Judge
Olson, Cannon, Gormley, Angulo & Stoberski
Lipson Neilson Cole Seltzer & Garin, P.C.
t Carl M. Hebert
Washoe District Court Clerk

SuPHEME Coum'
GF
Nz-:vAr)A

ro)is)¢:va@@id=>